Exhibit 10.2

EXPENSE SHARING AND COST ALLOCATION AGREEMENT

Expense Sharing and Cost Allocation Agreement (this “Agreement”), effective as
of the later of (a) the date on which an order is entered pursuant to
Section 1129 of chapter 11 of title 11 of the United States Bankruptcy Code by
the United States Bankruptcy Court for the Southern District of New York
confirming Ambac Financial Group, Inc.’s (“AFGI”) chapter 11 plan of
reorganization, as amended, supplemented or modified, and (b) the date on which
a non-stayed order is entered by the Dane County Circuit Court (the
“Rehabilitation Court”) approving this Agreement (such date, the “Effective
Date”), by and among Ambac Assurance Corporation, a Wisconsin stock insurance
corporation (“Ambac”), AFGI and their respective subsidiaries and affiliates
(other than Ambac Assurance UK Limited) as listed on Schedule A attached hereto
and made a part hereof, as such Schedule A may be amended from time to time
(together with Ambac and AFGI, the “Affiliates”).

WHEREAS, certain of the Affiliates incur costs and expenses in support of
certain service departments or functions, which service departments or functions
are necessary or beneficial for certain other Affiliates;

WHEREAS, the costs and expenses incurred in support of each service department
or function should be allocated among the Affiliates benefiting from such
service department or function according to a defined allocation methodology;

WHEREAS, this Agreement terminates and supersedes all prior expense sharing and
cost allocation agreements among the Affiliates, including, but not limited to,
that certain Expense Sharing and Cost Allocation Agreement effective as of
January 1, 1997 and that certain Expense Sharing And Cost Allocation Agreement
dated as of January 1, 2007;

WHEREAS, the Wisconsin Office of the Commissioner of Insurance (“OCI”) commenced
a rehabilitation proceeding with respect to the Segregated Account of Ambac
Assurance Corporation in the Wisconsin Circuit Court for Dane County on
March 24, 2010 (the “Rehabilitation Proceeding”) in which the Wisconsin
Commissioner of Insurance was appointed Rehabilitator of the Segregated Account
(the “Rehabilitator”); and

WHEREAS, AFGI filed a voluntary petition for relief under chapter 11 of title 11
of the United States Bankruptcy Code (the “Bankruptcy Code”) in the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) on November 8, 2010 (the “Bankruptcy Case”), and continues to manage and
operate its business as debtor in possession pursuant to Section 1107(a) and
1108 of the Bankruptcy Code.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

1. Direct Expenses. To the extent feasible, each of Ambac and AFGI shall pay all
of its own direct expenses, other than expenses in a de minimis amount incurred
by it, including, but not limited to, compensation expenses (consisting of base
salary, bonus and other compensation expenses), severance expenses, payroll
taxes and third-party expenses, including travel, legal and



--------------------------------------------------------------------------------

consulting expenses. Notwithstanding anything to the contrary in this Agreement,
amounts owed by AFGI to Ambac pursuant to this Agreement for the actual and
necessary costs and expenses of preserving AFGI’s bankruptcy estate shall be
allowed as administrative expenses pursuant to Section 503 of the Bankruptcy
Code.

2. Expense Allocation and Methodology.

(a) Compensation costs and accruals for compensation costs (including, but not
limited to, base compensation, bonuses, severance and payroll taxes) for each
shared services department shall be allocated among all Affiliates benefiting
from such service department based on the percentage of time spent supporting
the activities of each Affiliate. Shared services departments include, but are
not limited to, legal, treasury, tax, financial control, risk management,
internal audit, investment portfolio management and executive officers. The
percentage of time spent supporting the activities of the Segregated Account of
Ambac Assurance Corporation (the “Segregated Account”), Ambac and its
subsidiaries, on the one hand, and AFGI and its subsidiaries (other than Ambac
and its subsidiaries) on the other, shall be determined on the basis of
individual time sheets. Individual time sheets shall be completed by each shared
services department employee who supports the activities of the Segregated
Account, Ambac and its subsidiaries, on the one hand, and AFGI and its
subsidiaries (other than Ambac and its subsidiaries) on the other, as mutually
determined by the parties.

(b) Overhead department costs (including, but not limited to, premises,
depreciation and corporate insurance other than D&O insurance, as well as the
total expenses of overhead departments) shall be allocated among all Affiliates
based on the percentage of time spent by the shared services departments
supporting the activities of each Affiliate. Overhead departments include, but
are not limited to, administration, technology and human resources.

(c) Notwithstanding Sections 2(a) and 2(b) above, expenses incurred by any
Affiliate relating to public disclosure and fresh start accounting in connection
with the Bankruptcy Case (including compensation costs and all expenses arising
from AFGI’s disclosure obligations as a publicly traded company, including but
not limited to operational and accounting expenses arising from the preparation
of financial statements and other reporting requirements), D&O insurance, and
director fees shall be allocated among all Affiliates benefiting from such
matters in accordance with the methodologies set forth in Schedule B attached
hereto.

(d) The expense allocation and methodology set forth in this Section 2 shall be
implemented by the Affiliates no later than one hundred and twenty (120) days
following the Effective Date. During this period, the Affiliates shall use
reasonable efforts to implement the processes set forth in this Agreement while
the necessary IT systems are modified to operate according to the expense
allocation and methodology set forth in this Section 2.

3. Interim Payments by AFGI. Within twenty (20) days of the end of each month,
Ambac shall provide to AFGI (i) an estimate of the amount of AFGI’s expense
allocation, which estimate may be based on AFGI’s actual expense allocation for
the immediately prior quarter, and (ii) the amount of any direct expenses of
AFGI paid directly by Ambac during such month, which amounts contemplated by
both clauses (i) and (ii) shall be paid by AFGI to Ambac within five (5) days of
receipt.

 

2



--------------------------------------------------------------------------------

4. Interim Payments by Ambac. Within twenty (20) days of the end of each month,
AFGI shall provide to Ambac (i) an estimate of the amount of Ambac’s expense
allocation, which estimate may be based on Ambac’s actual expense allocation for
the immediately prior quarter, (ii) the amount of Ambac’s expense allocation
relating to the adversary proceeding initiated by AFGI as debtor in the
Bankruptcy Case against the Internal Revenue Service (captioned Ambac Financial
Group, Inc. vs. United States of America, Case No. 10-04210) (the “IRS Dispute”)
pursuant to Section 4 of the Mediation Agreement, and (iii) the amount of any
direct expenses of Ambac paid directly by AFGI during such month, which amounts
contemplated by clauses (i), (ii) and (iii) shall be paid by Ambac to AFGI
within five (5) days of receipt.

5. Quarterly Actual Cost. Within fifty-five (55) days after the end of each
quarter during the term of this Agreement, each of AFGI and Ambac shall
calculate each Affiliate’s expense allocation for each service department or
function (including fees and expenses relating to the IRS Dispute pursuant to
Section 4 of the Mediation Agreement), and prepare reports which provide the
individual and aggregate expense allocation to each Affiliate (including AFGI
and Ambac) for all service departments and functions for such quarter. The
expense allocation for each Affiliate will be recorded to each Affiliate’s
intercompany account. All intercompany account balances, taking into account
amounts paid pursuant to Sections 3 and 4, will be settled within sixty
(60) days after the end of each quarter; provided, that any balance owed from
the Segregated Account shall automatically reduce the principal amount of that
certain Secured Note, dated as of March 24, 2010, by and between Ambac and the
Segregated Account, in accordance with the terms thereof.

6. Reimbursement of AFGI Operating Expenses.

(a) Within fifty-five (55) days of the first day of the month in which the
Effective Date occurs (the “Anniversary Date”) and in which this Section 6 is in
effect, beginning in the calendar year following the year in which the Effective
Date occurs, AFGI shall provide to Ambac a report of the amount of expenses
incurred by AFGI (pursuant to Sections 1 and 2) during the twelve months
preceding such Anniversary Date. Within five (5) days of the receipt of such
report, Ambac shall reimburse AFGI for such expenses to the extent that such
amount does not exceed the per annum cap set forth in subsection (b) below.

(b) Until (and including) the fifth anniversary of the Anniversary Date, Ambac’s
obligation to reimburse reasonable operating expenses incurred by AFGI pursuant
to subsection (a) shall be subject to a $5 million per annum cap. Following the
fifth anniversary of the Anniversary Date, Ambac shall, only with the approval
of the Rehabilitator, reimburse such expenses incurred by AFGI pursuant to
subsection (a), subject to a $4 million per annum cap.

(c) AFGI shall prepare in good faith an annual operating expense budget (based
on reasonable assumptions) for the forthcoming fiscal year, in a form reasonably
satisfactory to the Rehabilitator (each, an “Annual Budget”). As soon as
available, and in any event within 30 days prior to the commencement of each
calendar year, AFGI shall provide each Annual Budget to the Rehabilitator.
Within forty-five (45) days after each March 31, June 30 and September 30, AFGI
shall provide the Rehabilitator with a comparison (in form reasonably
satisfactory to the Rehabilitator) of (a) actual expenses incurred through such
date, and expenses

 

3



--------------------------------------------------------------------------------

expected to be incurred from such date until the end of the then-current fiscal
year, to (b) the projected expenses as set forth on the Annual Budget. AFGI’s
actual operating expenses shall not exceed the amounts set forth in the Annual
Budget unless such excess expenses are reasonable.

(d) The provisions of this Section 6 shall have no further force or effect, upon
the occurrence of any of the following:

(i) the conversion of the Bankruptcy Case to a case under Chapter 7 of the
Bankruptcy Code, or the confirmation of a plan of reorganization that entails
the liquidation of all or substantially all of AFGI’s assets and the subsequent
distribution of the proceeds of such assets to AFGI’s creditors;

(ii) the filing of a new petition for relief under chapter 7 or chapter 11 of
title 11 of the Bankruptcy Code by AFGI;

(iii) AFGI’s taking or refraining from taking any action which impairs the
ability of Ambac to continue to use net operating loss carryovers (“NOLs”) made
available for use by Ambac as set forth in AFGI’s Plan of Reorganization filed
in the Bankruptcy Case (the “Plan of Reorganization”);

(iv) the imposition, under Section 382(a) of the Internal Revenue Code of 1986
(the “Code”), of an annual “section 382 limitation” (within the meaning of
Section 382(b) of the Code) of $37.5 million or less on the use of NOLs
available to the AAC Subgroup (as defined in the Amended and Restated Tax
Sharing Agreement, effective on the Effective Date, by and among Ambac, AFGI and
the other parties thereto (the “Tax Sharing Agreement”);

(v) AFGI’s material breach of, or its noncompliance with material obligations
under, this Section 6 determined in accordance with procedures set forth in
Section 9(b), or its material breach of, or its noncompliance with material
obligations under the Mediation Agreement (as defined below), the Tax Sharing
Agreement or the Cooperation Agreement (as amended by Amendment No. 1 to
Cooperation Agreement), determined in accordance with procedures set forth in
each respective agreement; provided, however, that any noncompliance by AFGI
with its material obligations under this Section 6 or the aforementioned
agreements which is primarily the result of any material breach of this
Agreement or such other agreements by Ambac shall be excepted from the
provisions of this subsection (d)(v);

(vi) A condition to the Closing Date (as defined in Section 11 of the Mediation
Agreement) not being able to be satisfied;

(vii) at the option of Ambac, to the extent that none of the NOLs included in
the Allocated NOLs Amount (as defined in the Tax Sharing Agreement) remains
available for use by the AAC Subgroup; or

 

4



--------------------------------------------------------------------------------

(viii) the Rehabilitator declining to approve the payment by Ambac or the
Segregated Account to AFGI of reasonable operating expenses at any time after
(but excluding) the fifth anniversary of the Effective Date.

7. Right of Offset. Notwithstanding Section 362 of the Bankruptcy Code or any
other provisions of the Bankruptcy Code to the contrary, (i) Ambac will have the
right to offset any amounts due from AFGI against cash or other assets owed to
AFGI (in each case solely with respect to expenses incurred subsequent to
November 8, 2010) without notice or further order of the Bankruptcy Court and
AFGI will have the right to offset any amounts due from Ambac against cash or
other assets owed to Ambac (in each case solely with respect to expenses
incurred subsequent to November 8, 2010) without notice or further order of the
Bankruptcy Court and (ii) Ambac will have the right to offset any amounts due
from AFGI against cash or other assets owed to AFGI (in each case solely with
respect to expenses incurred prior to November 8, 2010) without notice or
further order of the Bankruptcy Court and AFGI will have the right to offset any
amounts due from Ambac against cash or other assets owed to Ambac (in each case
solely with respect to expenses incurred prior to November 8, 2010) without
notice or further order of the Bankruptcy Court.

8. Binding Effect: Successors. This Agreement shall be binding upon the
Affiliates and each Affiliate consents to the terms hereof and guarantees the
performance of the agreements contained herein. Ambac and AFGI shall cause each
of their future affiliates or subsidiaries to assent to the terms of this
Agreement promptly after becoming an affiliate or subsidiary. Each Affiliate
hereby assents to each new affiliate or subsidiary becoming a party to this
Agreement and to each new affiliate or subsidiary being deemed to be an
Affiliate hereunder. This Agreement shall inure to the benefit of and be binding
upon any successors or assigns of the parties hereto.

9. Termination and Enforcement.

(a) This Agreement shall be terminated on the happening of any of the following
events:

(i) If each of Ambac and AFGI agree, in writing, to terminate this Agreement;

(ii) With respect to any Affiliate, if such Affiliate ceases to be an affiliate
or subsidiary of Ambac for any reason; or

(iii) Upon the receipt of written direction from the Rehabilitator following
(x) conversion of the Bankruptcy Case to a case under Chapter 7 of the
Bankruptcy Code, or (y) confirmation of a plan of reorganization that entails
the liquidation of all or substantially all of AFGI’s assets and the subsequent
distribution of the proceeds of such assets to AFGI’s creditors.

Notwithstanding the termination of this Agreement, its provisions will remain in
effect with respect to amounts outstanding under this Agreement prior to its
termination.

 

5



--------------------------------------------------------------------------------

(b) In the event that AFGI believes Ambac or the Rehabilitator to be, or in the
event that Ambac or the Rehabilitator believes AFGI to be, in material breach
of, or otherwise not complying with their respective material obligations under,
this agreement, such party shall provide the alleged breaching or non-complying
party with a written notice (copied to their last known legal counsel)
describing, in reasonable detail, the nature of the alleged breach or
non-compliance. Following delivery of such written notice, the parties shall
attempt, in good faith, to resolve their dispute. The party served with a notice
of breach or non-compliance shall have 30 days to cure the alleged breach or
non-compliance. In the event that there is no cure and the parties are unable to
resolve their dispute, any party alleging such breach or non-compliance may, not
less than 45 days following delivery of such written notice, seek a judgment
from the Rehabilitation Court that the other party has breached this agreement.
Solely for purposes of resolving such dispute, AFGI shall consent to the
jurisdiction of the Rehabilitation Court. In the event that the Rehabilitation
Court enters a final, non-appealable order in favor of any party alleging such
breach or non-compliance, such party may ask the court to grant such further
relief as the court deems appropriate in light of the nature and severity of the
breach or non-performance, including specific performance, termination of the
parties’ obligations under this agreement and/or monetary damages.

10. Severability. If any one or more of the covenants, agreements, provisions or
terms of this Agreement shall be for any reason whatsoever held invalid, then
such covenants, agreements, provisions or terms shall be deemed severable from
the remaining covenants, agreements, provisions and terms and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.

11. Transfers and Assigns. Neither this Agreement nor any interest or obligation
in or under this Agreement may be transferred or assigned by any Affiliate
without the prior written consent of both Ambac and AFGI.

12. Amendments. This Agreement, including any schedules, appendices and exhibits
hereto, may be amended from time to time; provided, however, that any amendment
shall not be effective unless it is in writing and signed by Ambac and AFGI.

13. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Wisconsin (without reference to choice
of law doctrine).

14. Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed to be an original and all of which shall,
together, constitute one and the same instrument.

 

6



--------------------------------------------------------------------------------

15. Notices. Any notice or communication in respect of this Agreement shall be
sufficiently given to a party if in writing and delivered in person, sent by
recorded delivery or registered post or the equivalent (with return receipt
requested) or by overnight courier or given by facsimile transmission, at the
address or facsimile number set out in Schedule C attached hereto, or to such
other address or facsimile number as shall be notified in writing by one party
to the other. A notice or communication shall be deemed to be given:

(i) if delivered by hand or sent by overnight courier, on the day and at the
time it is delivered or, if that day is not a business day, or if delivered
after the close of business on a business day, at 9:00 a.m. (local time to the
recipient) on the immediately following business day;

(ii) if sent by facsimile transmission or email, on the day and at the time the
transmission is received or, if that is not a business day, or if received after
the close of business on a business day, at 9:00 a.m. (local time to the
recipient) on the immediately following business day; or

(iii) if sent by recorded delivery or registered post or the equivalent (return
receipt requested), three business days after being sent.

16. Parties to this Agreement. Nothing herein shall in any manner create any
obligations or establish any rights against any party to this Agreement in favor
of any person not a party to this Agreement; provided, however, that the
Rehabilitator shall be an express third party beneficiary of Section 2(c),
subsections (b), (c) and (d) of Section 6 and Section 9 of this Agreement to the
same extent as if it were a party to this Agreement.

17. Other Agreements. In the event of any conflict or inconsistency between this
Agreement and the provisions of the Mediation Agreement, dated as of
September 21, 2011 (the “Mediation Agreement”), by and among AFGI, Ambac, the
Segregated Account, the Rehabilitator, the OCI and the Official Committee of
Unsecured Creditors of Ambac Financial Group, Inc., the provisions of this
Agreement shall govern. This Agreement supersedes all prior expense sharing and
cost allocation agreements among the Affiliates, including, but not limited to,
that certain Expense Sharing and Cost Allocation Agreement effective as of
January 1, 1997 and that certain Expense Sharing And Cost Allocation Agreement
dated as of January 1, 2007, and such prior agreements are hereby terminated.

[Remainder of page intentionally left blank. Signatures to follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Affiliates have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

AMBAC ASSURANCE CORPORATION By:  

 

  Name:   Title: AMBAC FINANCIAL GROUP, INC. By:  

 

  Name:   Title: [Add Signature Blocks for other Affiliates]



--------------------------------------------------------------------------------

SCHEDULE A

AFFILIATES

Ambac Financial Group, Inc.

Ambac Bermuda, Ltd.

Ambac Assurance Corporation

Segregated Account of Ambac Assurance Corporation

Connie Lee Holdings, Inc.

Everspan Financial Guarantee Corp.

Ambac Credit Products, LLC

Ambac Financial Services, LLC

Ambac Capital Corporation

Ambac Capital Funding, Inc.

Ambac Investments, Inc.

Ambac Conduit Funding, LLC

Aleutian Investments, LLC

Juneau Investments, LLC

Ambac Private Holdings, LLC

Ambac Capital Services, LLC

Contingent Capital Company, LLC

SP Note Investor I, LLC

AE Global Holding, LLC

AE Global Asset Funding, LLC

AE Global Investments, LLC

AME Holdings, LLC

AME Asset Funding, LLC

AME Investments, LLC

Ambac Asset Funding Corporation

Ambac AII Corp.



--------------------------------------------------------------------------------

SCHEDULE B

NON-COMPENSATION EXPENSE ALLOCATION METHODOLOGY

The expenses incurred by any Affiliate with respect to the matters set forth
below shall be allocated among the Affiliates benefitting from such matter as
follows, with calculations made as of the first business day of the applicable
quarter:

 

Matter

  

Allocation Basis

Public Disclosure Costs

   50% allocated to Ambac and 50% allocated to AFGI for any such costs incurred
following the Signing Date (as defined in the Mediation Agreement)

Fresh Start Accounting Costs

   50% allocated to Ambac (but not to exceed $1 million) and 50% allocated to
AFGI (but in any event all amounts in excess of $2 million) for any such costs
incurred, whether before or after the Signing Date

D&O Insurance

  

82.5% allocated to Ambac and 17.5% allocated to AFGI for the policy ending on
July 18, 2012.

 

For all subsequent policies, Ambac shall request an independent broker to
estimate pricing for:

 

(i)     a policy for Ambac directors and officers solely in their capacity as
Ambac directors and officers, and

 

(ii)    a policy for Ambac and AFGI directors and officers in their respective
capacities as both Ambac and AFGI directors and officers, as applicable.

 

To the extent that pricing for (ii) exceeds the pricing for (i), such excess
shall be allocated to AFGI.

 

In the event that such pricing is not available for any policy year, costs shall
be allocated on the same percentage basis as the prior policy year.

 

Any D&O tail insurance or other insurance policy required by the Bankruptcy
Court or by the plan of reorganization in the Bankruptcy case shall be 50%
allocated to Ambac (but not to exceed $2.5 million) and 50% allocated to AFGI
(but in any event all amounts in excess of $5 million) for any such costs
incurred following the Signing Date.



--------------------------------------------------------------------------------

Director Fees

  

With respect to the annual retainer, (i) for Ambac directors who do not serve on
the board of AFGI, 100% allocated to Ambac and, (ii) for Ambac directors who
serve on the board of AFGI, 50% allocated to Ambac and 50% allocated to AFGI.

 

With respect to meeting fees, each of Ambac and AFGI shall pay the fees relating
to its respective board and committee meetings; provided, that in the case of a
joint meeting of the boards or committees of Ambac and AFGI, (i) for Ambac
directors who do not serve on the board of AFGI, 100% allocated to Ambac and,
(ii) for Ambac directors who serve on the board of AFGI, 50% allocated to Ambac
and 50% allocated to AFGI.

 

With respect to committee chair fees, (i) for joint committee chair fees between
Ambac and AFGI, 50% allocated to Ambac and 50% allocated to AFGI, (ii) for
Ambac-only committee chair fees, 100% allocated to Ambac, and (iii) for
AFGI-only committee chair fees, 100% allocated to AFGI.

 

11



--------------------------------------------------------------------------------

SCHEDULE C

NOTICES

[Add notice information for each Affiliate listed in Schedule A]